Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed October 30, 2020 has been considered.  It is noted that the IDS contains foreign documents, one is being cited again in the PTO-892 with an attached translation, and the other is present in the parent application and has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrabs, USP 6,663,531, in view of Dittenhoefer, DE 102008016358.
Regarding claim 1, Skrabs discloses a planetary gearing mechanism (see title and at least column 1, lines 4-10), comprising: a planetary gear (7), and a support structure (5/6/8 and bearing unit 10) that supports the planetary gear (7), wherein: the support structure comprises (i) a carrier (formed from 5/6/8) and (ii) a cage and roller assembly (bearing unit 10 is shown as a roller and cage assembly); the carrier comprises a disc-shaped body (one of 5 and 6), a shaft (8) and a retaining member (other one of 5 and 6, of 5 and 6 both are disc shaped guide bodies and both collectively retain the planet gear on the shaft just like 12 and 14 of the instant 
While showing a cage that includes a pair of annular portions (dark boxes to the left and right of the rollers) and a plurality of cage bars (horizontal lines extending between the dark boxes and the end faces of the rollers) Skrabs is silent to all the specific details of the cage as recited by the claim.
Dittenhoefer teaches a cage of a cylindrical roller bearing wherein the cage includes: a pair of annular portions (25 and 26); and a plurality of cage bars (27) that couple the pair of annular portions together and are arranged with intervals in a circumferential direction, the rollers (12) are housed in pockets each formed between 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Skrabs and provide a cage that includes: a pair of annular portions; and a plurality of cage bars that couple the pair of annular portions together and are arranged with intervals in a circumferential direction, the rollers being housed in pockets each formed between the pair of annular portions and between the cage bars that are adjacent to each other in the circumferential direction, and the cage having inner recessed grooves, each inner recessed groove being provided on a radially inner surface of a respective one of the cage bars and extending through the annular portions in an axial direction, as taught by Dittenhoefer, for the purpose of providing a cage with recesses to aid in the feeding of grease to the rolling contact area.  In addition the modification to Skrabs in view of Dittenhoefer can be considered a simple substitution of one bearing cage for another known bearing cage, substituting between different known bearing cages provides the same predictable result of supporting and maintaining proper spacing between the rolling elements to insure even distribution of the load.                                                                                                                           
Regarding claim 7, Dittenhoefer discloses that each of the cage bars has one of the inner recessed grooves (35).

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrabs, USP 6,663,531, in view of Dittenhoefer, DE 102008016358, as applied to claim 1, and further in view of Kono, USP 7,390,127.
Regarding claim 5, Skrabs in view of Dittenhoefer does not disclose that a difference between a radius of an imaginary inscribed circle passing through the radially inner surfaces of the plurality of cage bars and a radius of the shaft is 0.5 millimeters or smaller.
Kono teaches that the spacing between the inner surface of the cage (defined by d13i) and the raceways surface [surface of shaft] (defined as d2i) [the spacing is defined by a difference in the radius values] is set to 0.5 mm or smaller (discloses 0.1 mm, see at least column 11, lines 40-49) for the purpose of preventing contact and thus preventing undesirable increase to frictional torque (see column 11, lines 40-49).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Skrabs in view of Dittenhoefer and set the space between the cage bar and the shaft to values as low as 0.1 mm, thus less than 0.5 mm, as taught by Kono, for the purpose of preventing contact and thus preventing undesirable increase to frictional torque.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrabs, USP 6,663,531, in view of Dittenhoefer, DE 102008016358, as applied to claim 1, and further in view of Kotani, US PGPub 2007/020986.

Kotani teaches that in a planetary gear assembly that the cage can be sized to be slightly smaller than bore of the planetary gear (like the slight clearance illustrated in the instant application) such that during operation expansion of the cage due to centrifugal force (a common occurrence under high speed operations) allows for the cage to be guided on the radially outer surface thereof by the planetary gear in a manner that allows for suppressed sliding resistance and prevents premature wear and seizure (see paragraphs 0006 and 0011).
It would have been obvious to one having ordinary skill in the art to further modify Skrabs in view of Dittenhoefer and use the known configuration of sizing a cage in a planetary gearing system in a manner that allows for sliding contact (the cage being guided by the planetary gear) during high speed operation but with suppressed sliding resistance to prevent premature wear and seizure as taught by Kotani.  In other words, the instant application illustrates a slight gap and explains in the disclosure that the use of the slight gap still allows for guidance of the cage on the planetary gear when the assembly rotates (see at least paragraph 0016), Kotani is teaching this type of guidance was previously known.  Using the known concept of providing a slight gap such that during rotation the cage becomes guided by the outer element is not new or inventive. 
Allowable Subject Matter
s 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656